In a proceeding pursuant to CPLR article 75 and Education Law § 3020-a (5) to vacate a determination of a Hearing Officer dated March 22, 2007, which, after a hearing, and upon sustaining certain charges against the respondent, only suspended the respondent for six months without pay, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Jones, J.), dated September 27, 2007, which denied the petition and confirmed the determination.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly confirmed the Hearing Officer’s determination to only suspend the respondent for six months without pay. The petitioner did not demonstrate any basis for vacating the determination under CPLR 7511 (see Education Law § 3020-a [5]), and the determination has a rational basis and is supported by the record (see Matter of Board of Educ. of Great Neck Union Free School Dist. v Brandman, 286 AD2d 735, 736 [2001]; Matter of Board of Educ. of Westhampton Beach Union Free School Dist. v Ziparo, 275 AD2d 411 [2000]; cf. Matter of Binghamton City School Dist. [Peacock], 33 AD3d 1074 [2006]; Matter of Board of Educ. of E. Hampton Union Free School Dist. v Yusko, 269 AD2d 445 [2000]). Mastro, J.P., Skelos, Dillon and Eng, JJ., concur.